
	
		I
		112th CONGRESS
		1st Session
		H. R. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Sensenbrenner
			 (for himself, Mr. Burgess,
			 Mr. Duncan of South Carolina,
			 Mr. Ross of Florida,
			 Mr. Crawford,
			 Mr. Long, and
			 Mr. Duncan of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make subject to appropriations Acts the Internal
		  Revenue Service’s use of certain funds collected from user
		  fees.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Fee Reform Act of 2011.
		2.Internal Revenue
			 Service user fees subject to appropriations Acts
			(a)In
			 generalThe second sentence
			 of section 3 of title I of Public Law 103–329, under the heading
			 administrative
			 provisions-internal revenue service, is amended by
			 striking The Secretary of the Treasury may spend and all that
			 follows through and thereafter and inserting the following:
			 Any fees collected pursuant to this section shall be deposited in the
			 general fund of the Treasury and shall not be expended by the Internal Revenue
			 Service unless provided by an appropriations Act.
			(b)Conforming
			 amendmentThe last proviso of such section is amended by striking
			 and how they are being expended by the Service.
			(c)Effective
			 dateThe amendment made by this section shall apply to fees
			 collected after the date of the enactment of this Act.
			
